Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Cheom-Gil Cheong.

Claims 2, 6, 8, 11-14, 16-18, 20, 22-23, 26, 28, 31-40, and 44 were canceled. 
Claims 1, 15, and 21 were amended. 
Claims 1, 3-5, 7, 9-10, 15, 19, 21, 24-25, 27, 29-30, 41-43, and 45-46 are pending.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 25 September 2020 is acknowledged.  The traversal is on the ground(s) that Tsurushita teaches multimeric IgG-like antibodies, not molecules comprising IgM or IgA heavy chain domains recited in the instant claims.  However, the requirement is still deemed proper as it applies to the claims previously pending since Applicant amended the instant claims and the requirement need not be reconsidered after each amendment. Moreover, as shown in the 102 rejection section below, US2012/0237498 teaches IgA or IgM antibodies which are structurally same as the instant invention. Therefore, the technical feature linking the inventions of groups I-IV does not constitute a special 
Applicant’s election without traverse of SEQ ID NO: 9-14 and 21-24 in the reply filed on 25 September 2020 is acknowledged.
Claims 30, 41-43, and 45-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 September 2020.

Claims 1, 3-5, 7, 9-10, 15, 19, 21, 24-25, 27, and 29 are under consideration.

Specification
The disclosure is objected to because of the following informalities: “the signaling ca scade” in line 5 of paragraph 003 should read “the signaling cascade”.  Appropriate correction is required.

The disclosure is objected to because of the following informalities: “carried our” should read “carried out” in paragraph 201.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 recites “VH and VL amino acid sequences” but SEQ ID NO: 21 and 23 are heavy chain sequences, not VH sequences, and SEQ ID NO: 22 and 24 are light chain sequences, not VL sequences (see pages 42-43 of instant specification). Therefore, it is unclear whether Applicant intends to recite “VH and VL sequences” or “heavy chain and light chain sequences”.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations “the at least three, at least four, at least five, at least six, …, or twelve antigen binding domains” in lines 2-3 and “the same extracellular CD137/4-1BB epitope”  in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends from claim 1 and claim 1 does not recite “at least three, at least four, at least five, at least six, …, or twelve antigen binding domains”, nor “same extracellular CD137/4-1BB epitope”.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7, 9-10, 15, 19, 21, 24-25, 27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine 
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full 
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as 
Claim Analysis
The instant claims are directed to a genus of multimeric binding molecules defined by partial structures (i.e. comprising two, five, or six bivalent binding units, wherein each binding unit comprises two IgA or IgM heavy chain constant regions, each associated with an antigen binding domain) and function (i.e. bind to CD137/4-1BB).  
A skilled artisan in the art would recognize that the specificity of an antigen binding domain is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification disclosed twelve anti-CD137/4-1BB agonist antibody species (Table 2, page 41). However, it does not appear that the disclosed twelve species teach the broadly claimed genus as claimed in instant claims.  
specific sequences for all six CDRs for heavy and light chain variable regions).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of multimeric binding molecules that would bind to 4-1BB by the disclosure of a partial structure of the multimeric binding molecules (e.g., comprising two, five, or six bivalent binding units, wherein each binding unit comprises two IgA or 
Regarding claim 27, claim 27 recites “at least 80%, at least 85%, at least 90%, … identical to SEQ ID NO: 9 and 10; …”, which include amino acid substitutions at the amino acid residues of one or more of 6 CDRs of SEQ ID Nos recited in claim 27. Therefore, claim 27 encompasses species binding molecules wherein VH and VL comprises amino acid substitutions at one or more of 6 CDRs of SEQ ID Nos recited in claim 27. Thus specific sequences for 6 CDRs are not specified for the multimeric binding molecules claimed in claim 27.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

                

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-5, 7, 9-10, 15, 19, 21, 24-25, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2012/0237498 (hereinafter PGPub '498; PTO-892).
Regarding claims 1, 3-5, 7, 9-10, 15, 19, 21 and 24-25 PGPub '498 teaches an isolated binding molecule that bind to human 4-1BB (abstract). PGPub '498 teaches that the antibodies may be in any class (e.g., IgA, IgD, IgE, IgG and IgM) (paragraph 092). Human IgM or IgA antibodies have the structure of instant claim 1. IgM antibodies comprise five bivalent binding units, wherein each binding unit comprises two IgM heavy chain constant regions, each associated with an antigen binding domain. Therefore, IgM antibodies comprise total of ten identical antigen binding domains. IgA antibody is a dimeric binding molecule comprising two bivalent IgA binding units and a J chain. PGPub '498 teaches that the binding molecule is a 4-1BB agonist, which absent a showing otherwise is structurally and materially indistinguishable from the claimed binding molecule and would therefore, have the same functions (paragraph 189). 
Regarding claim 27, PGPub '498 teaches SEQ ID NO: 4 and 9 which are the same amino acid sequence as SEQ ID NO: 9 and 10 of instant application, respectively (see below for result 3 of SEQ ID NO: 9.rai and result 3 of SEQ ID NO: 10.rai).

Result 3 of SEQ ID NO: 9.rai

    PNG
    media_image1.png
    524
    661
    media_image1.png
    Greyscale

Result 3 of SEQ ID NO: 10.rai

    PNG
    media_image2.png
    522
    648
    media_image2.png
    Greyscale

Regarding claim 29, PGPub '498 teaches a pharmaceutical composition comprising any of the antibodies, an antigen binding portions thereof, or a derivative thereof, and a pharmaceutically acceptable carrier (paragraph 059).



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-5, 7, 9-10, 21, 24-25, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9938347 (hereinafter patent ‘347; IDS filed 09 October 2019).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1, 3-5, 7, 9-10, 15, and 19, patent ‘347 teaches an isolated IgM or IgA antibody comprising five or six identical bivalent binding units, wherein each binding unit comprises two heavy chain constant regions, each associated with an identical antigen-binding domain, wherein the heavy chain constant regions each comprise a Cμ1 domain, a Cμ2 domain, a Cμ3 domain, and a 
Regarding claim 21, patent ‘347 teaches an isolated IgM antibody, wherein each binding unit comprises two IgM heavy chains each comprising a VH situated amino terminal to the IgM constant region or fragment thereof, and two immunoglobulin light chains each comprising a VL situated amino terminal to an immunoglobulin light chain constant region (claim 10).
Regarding claim 24, patent ‘347 teaches an isolated IgM antibody, which is pentameric and further comprises a J chain, or fragment thereof, or variant thereof (claim 8).
Regarding claim 25, patent ‘347 teaches an isolated IgM antibody, wherein the IgM heavy chain constant regions are human IgM constant regions (claim 9).
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-5, 7, 9-10, 21, 24-25, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 8-11 of U.S. Patent No. 9938347 (hereinafter patent ‘347; IDS filed 09 October 2019). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 1, 3-5, 7,  and 9-10, patent ‘347 claims an isolated IgM antibody comprising five or six identical bivalent binding units, wherein each binding unit comprises two IgM heavy chain constant regions, each associated with an identical antigen-binding domain, 
Regarding claim 21, patent ‘347 claims an isolated IgM antibody, wherein each binding unit comprises two IgM heavy chains each comprising a VH situated amino terminal to the IgM constant region or fragment thereof, and two immunoglobulin light chains each comprising a VL situated amino terminal to an immunoglobulin light chain constant region (claim 10).
Regarding claim 24, patent ‘347 claims an isolated IgM antibody, which is pentameric and further comprises a J chain, or fragment thereof, or variant thereof (claim 8).
Regarding claim 25, patent ‘347 claims an isolated IgM antibody, wherein the IgM heavy chain constant regions are human IgM constant regions (claim 9).
	Regarding claim 29, patent ‘347 claims a composition comprising an isolated IgM antibody (claim 11).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643